WELLS, Judge.
Plaintiff has abandoned its appeal as to defendant S. Lee Sorrells, and now sets forth a single assignment of error for our *122review. Plaintiff contends the trial court erred in directing a verdict in favor of defendant SP&H, and claims it is entitled to recover damages for demolition work performed for defendant SP&H even though plaintiff was not a licensed heating contractor under N.C. Gen. Stat. § 97-21. We do not reach the merits but dismiss this appeal and remand for trial of defendants’ counterclaim. Upon entry of final judgment, plaintiff may then pursue such appeal as appears appropriate.
This is clearly a “piecemeal” appeal from an interlocutory order. See generally Oestreicher v. Stores, 290 N.C. 118, 225 S.E.2d 797 (1976) and cases cited and discussed therein. The entire case below has not been tried to judgment, and the judgment from which plaintiff attempts to appeal can only be regarded as interlocutory. See N.C. Gen. Stat. §§ 1-277, 7A-27, and 1A-1; Rule 54 of the Rules of Civil Procedure. Plaintiff has no substantial right to pursue this appeal, having itself precipitated the events and circumstances which prevented entry of final judgment as to all claims in this action.
Additionally, in a separate order, we shall require plaintiff to show cause why it should not be appropriately sanctioned under Rule 34 of the North Carolina Rules of Appellate Procedure for pursuing this frivolous appeal.
Further, upon our own motion, in a separate order, we shall direct the trial court to determine an appropriate sanction for plaintiffs obvious violation of Rule 11 of the Rules of Civil Procedure arising from its bringing this action against the individual defendant S. Lee Sorrells. At trial, plaintiff made no showing whatsoever that Mr. Sorrells independently undertook any personal liability to plaintiff, either as an original promise or as a guarantee under their agreement. Upon motion by defendant Sorrells that the trial court grant a directed verdict in his favor at the close of plaintiffs evidence, plaintiff did not even attempt to resist that motion. These circumstances show beyond question that plaintiffs complaint as to defendant Sorrells, verified by plaintiffs president Mr. Blake, was not well-grounded in fact or law when it was signed.
Appeal dismissed; case remanded for final disposition.
Judges EAGLES and LEWIS concur.